Filed 10/5/20 P. v. Parsons CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 THE PEOPLE,                                                                                   C090778

                    Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                  STKCRFER20170005938)
           v.

 RONALD PARSONS,


                    Defendant and Appellant.


         Defendant Ronald Parsons appeals after a jury found him guilty of evading a
police officer, two counts of hit and run causing property damage, obstructing a police
officer, and unlawful taking or driving of a vehicle. On appeal, defendant contends the
court’s admission of hearsay statements given by a nontestifying witness violated both
the state law restrictions on hearsay testimony and his right under both the United States
and California Constitution to confront witnesses against him. (See U.S. Const., 6th
Amend.; Cal. Const., art. I, § 15; Evid. Code, §§ 1200, 1240.) We agree with defendant
that the statements were admitted in violation of his right to confront witnesses and
reverse.



                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
                                              I
                                    The Pertinent Facts
       On March 7, 2017, Stockton Police Officers Apolonio Garcia-Rangel and
Antoinette Laffranchini were on patrol as part of the “Neighborhood Blitz Team.”
Officer Garcia-Rangel was driving through a parking lot, with Officer Laffranchini in the
passenger seat, when he heard tires screeching and noticed a Dodge Charger. Officer
Laffranchini ran the Charger’s license plate number through the stolen vehicle system,
and the system indicated the car had been reported stolen.
       The positive hit notified other officers in the area, including Officer Joseph
Ciccarelli, who arrived on the scene soon after. As Officer Ciccarelli drove into the
parking lot, the Charger passed his patrol car and began accelerating. Officer Garcia-
Rangel turned on his car’s lights and sirens and followed the Charger. As the Charger
quickly turned out of the parking lot, it struck a curb and lost a front tire. The damage
caused the Charger to slow and the driver to lose control and collide with a mailbox. It
then collided with a fence before striking the garage of a house. Immediately after the
Charger hit the house, the driver got out, looked back at the officers, and began running
away. Officer Garcia-Rangel chased the driver, repeatedly identifying himself as a
Stockton Police Officer and commanding the driver stop. The driver continued running
and eventually jumped a fence, escaping Officer Garcia-Rangel.
       Officer Garcia-Rangel returned to the patrol car, where he saw Officer
Laffranchini detain the passenger of the Charger at gunpoint. Officer Garcia-Rangel
placed the passenger in handcuffs and then put him in the backseat of the patrol car.
Officer Garcia-Rangel then went to assist other reporting officers as they searched for the
driver. Once the officers cleared the backyard of the house, without finding the driver,
Officer Garcia-Rangel returned to the patrol car to establish a search perimeter. As he
searched a computer in his patrol car for maps of the area, Officer Garcia-Rangel spoke
with the passenger who was still handcuffed in the backseat of the patrol car. He asked
the passenger “if he knew who the driver was,” and the passenger replied the driver was


                                             2
defendant, and identified defendant as his brother. Officer Garcia-Rangel had to ask the
passenger three times for the driver’s name, as the commotion of other officers searching
for the driver distracted Officer Garcia-Rangel from understanding the passenger. The
passenger also told Officer Garcia-Rangel defendant’s date of birth. Officer Garcia-
Rangel used this information to obtain a photograph of defendant and recognized the
person in the photograph as the individual who ran away from him. In response to
Officer Garcia-Rangel’s questions, the passenger gave other physical descriptors,
including defendant’s build, hair color, and clothing.
        As the officers continued their search of the area, a woman driving by pulled over
and asked Officers Garcia-Rangel and Laffranchini if her nephew was there. The woman
asked the officers the identity of the person in their patrol car, and Officer Garcia-Rangel
told her it was the passenger. She did not identify herself to the officers, but at some
point yelled “Don’t shoot my baby.” The woman did not indicate who she was referring
to as her “baby.” However, evidence admitted at trial revealed she and defendant live at
the same apartment.
        Officer Garcia-Rangel found a cell phone outside of the Charger at the scene of
the crash, which the driver dropped as he ran from Officer Garcia-Rangel. Officer
Garcia-Rangel also collected two other cell phones from inside the Charger. Defendant’s
fingerprints were on one of the phones recovered from the Charger. Medics transported
the passenger to a hospital for treatment, but the extent of his injuries, if any, were not
testified to at trial.
                                              II
                                   Relevant Proceedings
        The passenger did not testify at defendant’s trial and was not included on the
prosecution’s proposed witness list. Instead, the prosecution offered Officer Garcia-
Rangel to testify to the passenger’s statements identifying defendant as the driver.
Defendant objected on hearsay and confrontation grounds. The trial court ruled the
statements admissible as excited utterances reasoning the passenger “was under the stress
of the event and a car chase and crash into a fence and house, that specifically was in


                                              3
response to the police officer’s question ‘Who was the driver?’ There were other cases
that discussed that and had indicated that that is a spontaneous declaration . . . . The
Court does find in this situation it does meet those requirements. I’ll allow [the
prosecution] to elicit that testimony, the hearsay statement of [defendant’s] brother.” The
court also overruled defendant’s confrontation objection.1
       During testimony, Officer Garcia-Rangel relayed the passenger’s statements
identifying and describing defendant as the driver of the Charger. He testified to the
importance of this information for providing a description to the other officers responding
to the scene to search for the driver. Officer Garcia-Rangel recalled the driver had “short
curly hair, almost like an afro-type short hair.” The homeowner whose residence was
damaged in the collision testified he had never seen defendant before and recalled the
driver having dreadlocks.
       The parties stipulated to several of the passenger’s prior arrests. The court read
the following stipulation to the jury: “The district attorney and counsel for [defendant]
have reached the following stipulation: [¶] That [the passenger] has the following
criminal history: One, arrest for possession of burglary tools in violation of Penal Code
Section 466 on May 11th, 2019; [¶] Two, arrest for vehicle burglary in violation of
Penal Code Section 459 on April 28, 2018; [¶] Three, arrest for taking or driving a
motor vehicle without the owner’s consent and receiving a stolen vehicle on October 1st,
2017; [¶] Four, arrested for carrying a concealed firearm upon the person and carrying a
loaded firearm on January 16th, 2017. [¶] It is further acknowledged during the April
28, 2018 arrest and the October 1, 2017 arrest, [the passenger] attempted to deflect blame




1       The timing of the passenger’s statements relative to the crash and his detention is
unclear. When arguing for the admissibility of the passenger’s statements, the
prosecution described these statements as being “made within . . . five to ten minutes of
the actual accident.” At trial, Officer Garcia-Rangel testified that after reviewing his
body camera he believed two to three minutes elapsed from noticing the Charger in the
parking lot to speaking with the passenger, although looking back he felt as if it was more
like five to six minutes.

                                              4
to other people. The other coparticipants admitted their actions and partial
responsibility.”
       During closing argument, the prosecution argued that, because the passenger had
previously cooperated with police by revealing his criminal associates, the jury should
find his statements as relayed by Officer Garcia-Rangel credible. The prosecution also
argued the woman who yelled “Don’t shoot my baby” was likely looking for defendant
so she could help him evade police. Finally, the prosecution pointed to the fingerprints
recovered from a cell phone in the Charger as evidence linking defendant to the crime.
The prosecution argued the sum total of all of this evidence pointed toward defendant’s
guilt. Defendant emphasized the passenger’s absence from trial, along with his history of
deflecting blame onto other parties, as reasons to doubt defendant’s guilt.
       The jury returned guilty verdicts on all counts. Defendant was sentenced to five
years of probation. This appeal followed.
                                       DISCUSSION
       Defendant argues the court’s admission of the passenger’s statements to Officer
Garcia-Rangel violated his Sixth Amendment right to confront and cross-examine
witnesses against him. The People argue the court’s admission of these statements did
not violate defendant’s confrontation rights because the statements were not testimonial.
We agree with defendant and conclude the error prejudicial.2
                                              I
                                       Relevant Law
       Both the United States and California Constitution provide “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses



2      Because we conclude admission of the passenger’s statements violated
defendant’s right to confront witnesses, we need not decide whether the statements
constituted excited utterances under state law. (See People v. Liggins (2020) 53
Cal.App.5th 55, 64 [that the admission of the evidence may comply with state evidentiary
law does not end the inquiry, there is a second step to the analysis, one posed by the
underlying constitutional objection].)

                                              5
against him.” (U.S. Const., 6th Amend.; see Cal. Const., art. I, § 15.) “[A] primary
interest secured by [the confrontation clause] is the right of cross-examination.”
(Douglas v. Alabama (1965) 380 U.S. 415, 418 [13 L.Ed.2d 934, 937].) The opportunity
to cross-examine is “the principal means by which the believability of a witness and the
truth of his testimony are tested.” (Davis v. Alaska (1974) 415 U.S. 308, 316 [39 L.Ed.2d
347, 353].) The United States Supreme Court addressed the admissibility of hearsay
statements from nontestifying witnesses in Crawford. (Crawford v. Washington (2004)
541 U.S. 36 [158 L.Ed.2d 177].) There, the court held “the Framers would not have
allowed admission of testimonial statements of a witness who did not appear at trial
unless he was unavailable to testify, and the defendant had had a prior opportunity for
cross-examination.” (Id. at pp. 53-54 [158 L.Ed.2d at p. 194].) Under the facts of that
case, the court determined a declarant’s statements were testimonial because they were
made and recorded while she was in police custody, after having been given Miranda3
warnings as a possible suspect herself. (Crawford v. Washington, supra, 541 U.S. at
pp. 51, 65 [158 L.Ed.2d at pp. 193, 201]; see Davis v. Washington (2006) 547 U.S. 813,
822 [165 L.Ed.2d 224, 237].)
       While the Crawford court declined to offer a comprehensive definition of
“testimonial,” it reasoned “[s]tatements taken by police officers in the course of
interrogations are . . . testimonial under even a narrow standard.” (Crawford v.
Washington, supra, 541 U.S. at p. 52 [158 L.Ed.2d at p. 193].) The court clarified the
definition in Davis, concluding “[s]tatements are nontestimonial when made in the course
of police interrogation[4] under circumstances objectively indicating that the primary
purpose of the interrogation is to enable police assistance to meet an ongoing emergency.
They are testimonial when the circumstances objectively indicate that there is no such




3      Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694].
4     As used in Davis¸ “police interrogations” includes all police interactions. (Davis
v. Washington, supra, 547 U.S. at p. 822 [165 L.Ed.2d at p. 237.)

                                             6
ongoing emergency, and that the primary purpose of the interrogation is to establish or
prove past events potentially relevant to later criminal prosecution.” (Davis v.
Washington, supra, 547 U.S. at p. 822 [165 L.Ed.2d at p. 237].) “[T]he confrontation
clause is concerned solely with hearsay statements that are testimonial, in that they are
out-of-court analogs, in purpose and form, of the testimony given by witnesses at trial.”
(People v. Cage (2007) 40 Cal.4th 965, 984.)
       In Davis, the Supreme Court examined two cases to determine whether statements
given to law enforcement personnel were testimonial: State v. Davis (2005) 154 Wn.2d
291 [111 P.3d 844] and Hammon v. State (Ind. 2005) 829 N.E.2d 444. (Davis v.
Washington, supra, 547 U.S. at p. 813 [165 L.Ed.2d at p. 224].) In the first of these
cases, Davis, the victim gave the relevant statements during a 911 call. (Id. at pp. 817-
818 [165 L.Ed.2d at p. 234].) The court acknowledged the 911 call was a police
interrogation, but distinguished it from Crawford, stating the holding in Crawford was
concerned with “interrogations solely directed at establishing the facts of a past crime, in
order to identify (or provide evidence to convict) the perpetrator. The product of such
interrogation, whether reduced to a writing signed by the declarant or embedded in the
memory (and perhaps notes) of the interrogating officer, is testimonial.” (Davis, at p. 826
[165 L.Ed.2d at pp. 239-240].) In Davis, however, the victim “was speaking about events
as they were actually happening, rather than ‘describ[ing] past events.” ’ (Id. at p. 827
[165 L.Ed.2d at p. 240]; quoting Lilly v. Virginia (1999) 527 U.S. 116, 137 [144 L.Ed.2d
117, 135].) The court reasoned the victim in Davis was facing an ongoing emergency, as
her 911 call was “plainly a call for help against a bona fide physical threat.” (Davis, at p.
827 [165 L.Ed.2d at p. 240].) Further, the court concluded the 911 operator’s questions
were of such a nature as to elicit statements “necessary to be able to resolve the present
emergency, rather than simply to learn (as in Crawford) what had happened in the past.”
(Davis, at p. 827 [165 L.Ed.2d at p. 240].) For these reasons, the court concluded the
victim’s statements were not testimonial. (Id. at p. 829 [165 L.Ed.2d at p. 241].)
       In Hammon, the companion case to Davis, the court determined a victim’s
statements to officers who reported to her home for a domestic disturbance were


                                              7
testimonial and thus should have been excluded. (Davis v. Washington, supra, 547 U.S.
at pp. 819, 834 [165 L.Ed.2d at pp. 235, 244].) The court concluded the officer’s
interrogation of the victim was sufficiently formal, as it was “conducted in a separate
room, away from her husband (who tried to intervene), with the officer receiving her
replies for use in his ‘investigat[ion].’ ” (Davis, at p. 830 [165 L.Ed.2d at p. 242].)
Further, “[i]t [wa]s entirely clear from the circumstances that the interrogation was part of
an investigation into possible criminal past conduct . . . . There was no emergency in
progress.” (Id. at p. 829 [165 L.Ed.2d at p. 242].) The court further distinguished
Hammon from Davis, reasoning the victim in Davis was “seeking aid, not telling a story
about the past. [Her] present-tense statements showed immediacy.” (Davis, at p. 831
[165 L.Ed.2d at p. 243].) Meanwhile, the victim’s statements in Hammon narrated past
events and were “delivered at some remove in time from the danger she described,” as
evidenced by her signing an affidavit. (Davis, at p. 832 [165 L.Ed.2d at p. 243].) The
court therefore reversed the petitioner’s conviction in Hammon, concluding “the Sixth
Amendment operates to exclude [the victim’s] affidavit.” (Davis, at p. 834 [165 L.Ed.2d
at p. 244].)
                                              II
                       The Passenger’s Statements Were Testimonial
       The passenger gave his statements to Officer Garcia-Rangel after he had been
detained at gunpoint, handcuffed, and placed in the back of a patrol car. This constituted
a custodial interrogation despite the People’s argument to the contrary. (See Miranda v.
Arizona, supra, 384 U.S. at p. 444 [16 L.Ed.2d at p. 706] [a custodial interrogation is
“questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way”].) More
importantly, however, the passenger’s statements were the product of an interrogation
“solely directed at establishing the facts of a past crime, in order to identify (or provide
evidence to convict) the perpetrator.” (Davis v. Washington, supra, 547 U.S. at p. 826
[165 L.Ed.2d at p. 240].)



                                              8
       Like the officer in Hammon, Officer Garcia-Rangel “was not seeking to determine
. . . ‘what is happening,’ but rather ‘what happened.’ ” (See Davis v. Washington, supra,
547 U.S. at pp. 829-830 [165 L.Ed.2d at pp. 241-242].) Indeed, Officer Garcia-Rangel
witnessed the crime occur, including who the driver of the Charger was, and knew what
was happening -- the driver of the car was fleeing through the neighborhood. Once
Officer Garcia-Rangel’s pursuit of the driver ended and he began questioning the
passenger about who the driver was, Officer Garcia-Rangel’s focus was directed at
establishing facts to “identify (or provide evidence to convict) the perpetrator.” (See id at
p. 826 [165 L.Ed.2d at p. 240].)
       The People disagree relying on Romero, Pedroza, and Brenn. (People v. Romero
(2008) 44 Cal.4th 386; People v. Pedroza (2007) 147 Cal.App.4th 784; People v. Brenn
(2007) 152 Cal.App.4th 166.) The People argue Officer Garcia-Rangel’s primary
purpose in questioning the passenger was to respond to the ongoing emergency of an
escaped suspect whose “dangerousness was unknown.” In each of the cases cited by the
People, however, the officer did not question a suspected coparticipant during a custodial
interrogation or witness the criminal event -- two meaningful distinctions.
       First, the questioning of a coparticipant during a custodial interrogation carries
with it signs of a formal interrogation designed to gather evidence. (See Crawford v.
Washington, supra, 541 U.S. at pp. 51-52 [158 L.Ed.2d at p. 193].)
       Further, unlike the officers in Pedroza and Brenn, Officer Garcia-Rangel was not
reliant on the passenger’s statements to fill gaps of what happened prior to his arrival,
including whether a crime occurred or who the perpetrator was. (See People v. Pedroza,
supra, 147 Cal.App.4th at p. 793 [statements were nontestimonial when officers
responded to an ongoing emergency of a house actively burning and they needed to
ascertain whether the fire was the result of an accident or a crime and whether there was a
potentially dangerous suspect]; see also People v. Brenn, supra, 152 Cal.App.4th at
pp. 170, 172, 177-178 [answers to officer’s preliminary questions determining whether a
crime was committed, whether the victim was in need of medical attention, and whether
the person detained was the person who committed the crime were nontestimonial].)


                                              9
       Officer Garcia-Rangel further did not have to rely on the passenger’s identification
of the driver because, if apprehended, Officer Garcia-Rangel could identify the driver
himself. This serves in stark contrast to Romero where “[t]he primary purpose of the
police in asking [the victim] to identify whether the detained individuals were the
perpetrators, an identification made within five minutes of the arrival of the police, was to
determine whether the perpetrators had been apprehended and the emergency situation
had ended or whether the perpetrators were still at large so as to pose an immediate
threat.” (People v. Romero, supra, 44 Cal.4th at p. 422.)
       We also disagree with the People that Officer Garcia-Rangel’s questioning was for
the primary purpose of assessing the driver’s dangerousness. Officer Garcia-Rangel
asked the passenger for the driver’s name and other identifying characteristics. These
questions were not designed to determine whether the driver posed a danger to the
officers looking for him or whether the driver was armed. Officer Garcia-Rangel’s
questions were for the purpose of putting a name to the face he saw flee the stolen car.
This is supported by Officer Garcia-Rangel’s conduct of checking the name given by the
passenger in a database containing photographs that confirmed Officer Garcia-Rangel’s
identification. There is no indication Officer Garcia-Rangel questioned the passenger for
any reason other than to identify the person Officer Garcia-Rangel saw drive the Charger
and flee from the scene of a crash. Because this line of questioning seeks to determine
what happened and to identify a perpetrator for purposes of prosecution, the passenger’s
answers to Officer Garcia-Rangel’s questions were testimonial and should have been
excluded.
                                             III
                               The Error Was Not Harmless
       Defendant contends the admission of the passenger’s statements was prejudicial
because the People cannot prove the evidence was unimportant to the jury’s verdicts. He
argues the prosecution’s heavy reliance on the passenger’s identification of defendant as
the driver is proof the evidence was prejudicial. The People make no argument on this
point. We agree with defendant.


                                             10
       If the reviewing court finds a defendant’s confrontation rights were violated, it
must determine whether the violation prejudiced defendant under Chapman. (People v.
Livingston (2012) 53 Cal.4th 1145, 1159, citing Chapman v. California (1967) 386 U.S.
18, 24 [17 L.Ed.2d 705, 710-711].) The Chapman court stated “before a federal
constitutional error can be held harmless, the court must be able to declare a belief that it
was harmless beyond a reasonable doubt.” (Chapman, at p. 24 [17 L.Ed.2d at pp. 710-
711].) Under this standard, “[t]o say that an error did not contribute to the verdict is,
rather, to find that error unimportant in relation to everything else the jury considered on
the issue in question, as revealed in the record.” (Yates v. Evatt (1991) 500 U.S. 391, 403
[114 L.Ed.2d 432, 449].) “[T]he question [Chapman] instructs the reviewing court to
consider is not what effect the constitutional error might generally be expected to have
upon a reasonable jury, but rather what effect it had upon the guilty verdict in the case at
hand. . . . The inquiry, in other words, is not whether, in a trial that occurred without the
error, a guilty verdict would surely have been rendered, but whether the guilty verdict
actually rendered in this trial was surely unattributable to the error. That must be so,
because to hypothesize a guilty verdict that was never in fact rendered -- no matter how
inescapable the findings to support that verdict might be -- would violate the jury-trial
guarantee.” (Sullivan v. Louisiana (1993) 508 U.S. 275, 279 [124 L.Ed.2d 182, 189].)
       The identity of the driver was the key issue presented to the jury. Moreover,
identity was highly contested. Officer Garcia-Rangel described the driver as having
“short curly hair, almost like an afro-type short hair.” He stated he saw the driver’s face
once or twice as he ran away. Officer Garcia-Rangel further stated he recognized the
driver as the man in the search result of defendant’s name. The homeowner whose
residence was damaged in the crash also testified for the prosecution. When asked by the
prosecution, the homeowner denied ever seeing defendant in his neighborhood. He
further stated that although the defendant was “about the height” of the driver he briefly
saw running away, the driver “had longer hair,” such as dreadlocks, and repeated he had
never seen defendant before.



                                             11
       To resolve this conflicting testimony, the prosecution substantially relied on the
passenger’s statement identifying defendant. In the prosecution’s closing argument, it
repeatedly emphasized reasons the jury should find the passenger’s statement credible,
arguing the passenger’s history of telling police about other individuals involved in
criminal activity and the fact defendant was his brother contributed to his overall
credibility. The prosecution’s heavy reliance on the passenger’s statement in its
argument demonstrated the importance of this evidence to its case. (See People v. Earle
(2009) 172 Cal.App.4th 372, 409 [“nothing could more vividly demonstrate the crucial
role played by the [evidence] in securing the . . . conviction than the prosecutor’s own
heavy and pervasive reliance on it in jury argument”].)
       Without the passenger’s statements, the only evidence tending to resolve the
conflicting testimony regarding defendant’s identity were statements made by a woman
driving past the accident and defendant’s fingerprints on a cell phone recovered from the
stolen car. As for the woman, she drove by the scene several times and at some point
yelled “Don’t shoot my baby!” The prosecution used this statement, along with the
evidence she and defendant lived at the same address, to suggest the woman may have
been looking for defendant. There was, however, no evidence proving this woman was
looking for defendant rather than the passenger, who is defendant’s brother. Therefore,
this circumstantial evidence provides little corroborating weight to Officer Garcia-
Rangel’s identification.
       The prosecution also relied on forensic evidence showing defendant’s fingerprints
were on one of two cell phones collected from the Charger. We can infer from
defendant’s fingerprints only that he at some point touched a cell phone recovered from
the car, not that he touched the cell phone while driving the car. (See People v. Jenkins
(1979) 91 Cal.App.3d 579, 584 [“The only fact directly inferable from the presence of the
fingerprints is that sometime, somewhere defendant touched the [cell phone]”]; People v.
Flores (1943) 58 Cal.App.2d 764, 769 [concluding fingerprint evidence matching
defendant obtained from a stolen vehicle did not establish beyond a reasonable doubt
defendant was the thief].) Considering the cell phone was recovered in defendant’s


                                            12
brother’s presence, the circumstantial evidence of defendant’s fingerprints is susceptible
to other interpretations not necessarily pointing to guilt. For example, defendant could
have handed his brother a cell phone before his brother left the house and became the
passenger in this stolen Charger. Because the fingerprint evidence provided weak
support of Officer Garcia-Rangel’s identification, we cannot point to it as sufficient
support of the verdicts absent consideration of the passenger’s statements.
       The passenger’s statements were the prosecution’s best and clearest evidence
corroborating Officer Garcia-Rangel’s contested identification of defendant as the driver
of the Charger. Without the passenger’s improperly admitted hearsay statements, the jury
would have been left only with circumstantial evidence susceptible to various
interpretations. Accordingly, we cannot say the statements erroneously admitted in
violation of defendant’s confrontation rights were unimportant to the jury’s ultimate
conclusion. (See Yates v. Evatt, supra, 500 U.S. at p. 403 [114 L.Ed.2d at p. 449].)
Thus, we must reverse.
                                      DISPOSITION
       The judgment is reversed.




                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Hoch, J.


                                             13